        Case 5:12-cv-01253-GJP Document 161 Filed 05/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MELISSA EBERT,

                        Plaintiff,
                                                           CIVIL ACTION
             v.                                            NO. 12-01253


 C.R. BARD, INC., et al.,

                        Defendants.


                                          ORDER

       AND NOW, this 11th day of May 2020, upon consideration of Defendants C.R.

Bard, Inc. and Bard Peripheral Vascular Inc.’s Motion for Summary Judgment (ECF

No. 132), Plaintiff Ebert’s Response (ECF Nos. 133 & 138), Defendants’ Reply (ECF No.

139), Plaintiff’s Sur-Reply (ECF No. 157), and after hearing oral argument on the

Motion (ECF No. 154), it is hereby ORDERED that the Motion is GRANTED. The

Clerk shall close this case for statistical purposes.




                                                        BY THE COURT:



                                                         /s/ Gerald J. Pappert
                                                        ________________________
                                                        GERALD J. PAPPERT, J.
